DETAILED ACTION
In application filed on 01/02/2019, Claims 1-6 and 8-15 are pending. Claims 1-6 and 8-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 5-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oura et al. [US20120252110A1]. 

Regarding Claim 1, Oura teaches an aseptic sampling flow path kit to be applied to an isolator [abstract; Fig.1-4, ref. 101] having a liquid delivery port [Fig.1-4, ref. 171], comprising:
a sampling section; [Para 0024; Fig.1- 4, ref. 141].
a first flow path [Para 0025; Fig. 4, ref 150] that communicates with the sampling section [Para 0024; Fig.1-4, ref.141], and that connects an inside of the isolator  [Abstract; Fig.1-2, ref 101] to an outside of the isolator [Abstract; Fig.1-2, ref 101] through the liquid delivery port [Para 0026; Fig.1-4, ref 161],  wherein a part of the first flow path is a germicidal flow path to which a germicidal unit is applicable;
wherein at least a part of the first flow path [Para 0025; Fig. 4, ref.150] is a germicidal flow path to which a germicidal unit is applicable. Oura teaches a first flow path [Para 0025; Fig. 4, ref.150] and the claimed “germidical” is interpreted as a method of intended use. The structure of the “at least a part of the first flow path is capable of performing the function of “being germicidal” and this given the appropriate patentable weight to the extent of communicating with the inside of the sterile space [Para 0027]. Please see MPEP 2114(II) for further details. The claimed “at least a part of the first flow path” is interpreted as “the first flow part” for examination purposes.  The claimed “germicidal unit” is not positively recited and thus interpreted as a material or article worked upon by the apparatus. It is capable of being connected to first flow path. Therefore it is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
at least one one-way valve [Para 0026; Fig, 4, ref. 165] which is disposed in the first flow path [Para 0025; Fig. 4, ref.150], and that limits flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port. This limitation is interpreted as a method of intended use and given patentable weight to the extent of effecting the one-way valve to allow fluid to flow in the in the delivery flow path (150) [‘via the liquid delivery port (161)’] from the internal space of the sterile chamber (120) (including ‘sampling section (141)’] toward the external space, does not interrupt the flow, and which interrupts only the reverse flow (the flow directed from the external space toward the internal space of the sterile chamber 120) [Para 0027].  Please see MPEP 2114(II) for further details. 
an aseptic connection coupling [Oura, Annotated Fig. 4] that is disposed in a downstream end of the first flow path [Para 0025; Fig. 4, ref 150]. The claimed “aseptic” is interpreted as a method of intended use given patentable weight to the extent of effecting the structure of the aseptic connection coupling [Annotated Fig. 4] to be fluidly connected to the internal space of the sterile chamber 120 communicating with the outside via a delivery flow path 150, where the interior of the sterile chamber 120 is sterilized by a medical agent. [Para 0025]. Please see MPEP 2114(II) for further details.



    PNG
    media_image1.png
    467
    795
    media_image1.png
    Greyscale

Oura, Annotated Fig. 4

Regarding Claim 2, Oura teaches an aseptic sampling flow path kit according to claim 1, wherein the germicidal unit is a unit which uses heat or ultraviolet rays.  This limitation is rejected according the teachings of Oura in Claim 1, as the “germicidical unit’ is not positively recited. 

Regarding Claim 5, Oura teaches an aseptic sampling flow path kit according to claim 1, wherein the germicidal flow path [Para 0025; Fig. 4, ref.150] is placed downstream (‘after’) of the liquid delivery port [Fig.1-4, ref 171]. 

Regarding Claim 6, Oura teaches an aseptic sampling flow path kit according to claim 1 comprising:  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over by Oura [US20120252110A1], in view of Haselton et al. [US20130183678A1]


Oura teaches “germicidal flow path” but it does not teach the “germicidal flow path” is a “fluorine resin tube”. 
Haselton teaches Tygon chemfluor FEP (fluorinated ethylene propylene) is a non-protein binding tubing which contains no additives or plasticizers [Para 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “germicidal flow path is a fluorine resin tube” as taught by Haselton, motivated by the need for use of a flexible, non-binding tubing containing no additives or plasticizers, and highly resistant to chemical attack [Haselton; Para 0045, 0052]. Doing so allows for the use of a non-protein binding tubing, leading to low absorption of proteins in the inner surface of the tubing, thereby reducing the risk of clogging and contamination. 
Regarding Claim 4, Oura in view Haselton teaches the aseptic sampling flow path kit according to claim 1, wherein the germicidal flow path is an FEP tube.
Oura teaches “germicidal flow path” but it does not teach the “germicidal flow path” is “an FEP tube”. 
Haselton teaches Tygon chemfluor FEP (fluorinated ethylene propylene) is a non-protein binding tubing which contains no additives or plasticizers [Para 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “germicidal flow path is an FEP tube” as taught by Haselton, motivated by the need for use of a flexible, non-binding tubing containing no additives or plasticizers, and highly resistant to 

Regarding Claim 4, Oura in view Haselton teaches the aseptic sampling flow path kit according to claim 1, wherein the germicidal flow path is an FEP tube.
Oura teaches “germicidal flow path” but it does not teach the “germicidal flow path” is “an FEP tube”. 
Haselton teaches Tygon chemfluor FEP (fluorinated ethylene propylene) is a non-protein binding tubing which contains no additives or plasticizers [Para 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “germicidal flow path is an FEP tube” as taught by Haselton, motivated by the need for use of a flexible, non-binding tubing containing no additives or plasticizers, and highly resistant to chemical attack [Haselton; Para 0045, 0052]. Doing so allows for the use of a non-protein binding tubing, leading to low absorption of proteins in the inner surface of the tubing, thereby reducing the risk of clogging and contamination. 

Claims 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Oura [US20120252110A1], in view of Laugharn, JR. et al. [US20150079655A1]

Regarding Claim 8, Oura teaches a sampling apparatus comprising:
an isolator [abstract; Fig.1-4, ref. 101] ;

a sampling section [Para 0024; Fig.1- 4, ref.141] that is disposed inside the isolator [abstract; Fig.1-4, ref. 101];
a first flow path [Para 0025; Fig. 4, ref.150] that communicates with the sampling section [Para 0024; Fig.1-4, ref.141], and that connects an inside of the isolator to an outside of the isolator [Abstract; Fig.1-4, ref. 101] through the liquid delivery port [Para 0026; Fig.1-4, ref 161], wherein a part of the first flow path [Para 0025; Fig. 4, ref.150] is a germicidal flow path [Para 0025; Fig. 4, ref.150]. Oura teaches a part [‘structural portion’] of the first flow path [Para 0025; Fig. 4, ref.150] and the claimed “germidical” is interpreted as a method of intended use. The structure of the “a part of the first flow path” is capable of performing the function of “being germicidal” and this given the appropriate patentable weight to the extent of fluidly communicating with the inside of the sterile space [Para 0027]. Please see MPEP 2114(II) for further details. 
at least one one-way valve [Para 0026; Fig, 4, ref. 165] which is disposed in the first flow path [Para 0025; Fig. 4, ref.150], and which limits flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port. This limitation is interpreted as a method of intended use and given patentable weight to the extent of effecting the one-way valve to allow fluid to flow in the in the delivery flow path (150) [‘via the liquid delivery port (161)’] from the internal space of the sterile chamber (120) (including ‘sampling section (141)’] toward the external space, does not interrupt the flow, and which interrupts only the reverse flow (the flow directed from the external Please see MPEP 2114(II) for further details; and 
a germicidal unit disposed in a periphery of the germicidal flow path [Para 0025; Fig. 4, ref.150].
Oura does not teach “a germicidal unit disposed in a periphery”
Laugharn teaches “a germicidal unit [Para 0056, 0098, 0061, 0098-0099, 0131, ‘radiation source’, ref. 70] disposed in a periphery [Fig. 3, 4a-e, 5a-b, ref. 70, ‘as structurally arranged”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “a germicidal unit disposed in a periphery” as taught by Laugharn, motivated by the need to utilize the emitted radiation from irradiation sources for the sterilization of a sample in a chamber [Laugharn, Para 0098, 0061, 0098-0099, 0131, ‘radiation source’, ref. 70; Fig. 3, 4a-e, 5a-b, ref. 70, ‘as structurally arranged”]. Doing so allows for the sterilization of samples to be achieved. 

Regarding Claim 9, the sampling apparatus according to claim 8, wherein the germicidal unit is a unit which uses heat or ultraviolet rays.  
Oura does not teach “the germicidal unit is a unit which uses heat or ultraviolet rays”
Laugharn teaches “the germicidal unit [Para 0056, 0098, 0061, 0098-0099, 0131, ‘radiation source’, ref. 70] is a unit which uses heat or ultraviolet rays [Abstract, Para 0056]”. The limitation “uses heat or ultraviolet rays” is interpreted as a method of Please see MPEP 2114(II) for further details.

Regarding Claim 12, Modified Oura teaches he sampling apparatus according to claim 8, wherein the germicidal flow path [Para 0025; Fig. 4, ref.150] is placed downstream of the liquid delivery port [Fig.1-4, ref. 171]. 

Regarding Claim 13, Modified Oura teaches the sampling apparatus according to claim 8 further comprising:  
a second flow path [Para 0043; Fig. 4, ref. 151]  that communicates with the sampling section [Para 0024; Fig.1- 4, ref.141]. 
a buffer solution supplying section [Para 0026; Fig. 4 , ref.171] that supplies the fluid to the second flow path [Para 0043; Fig. 4, ref. 151].
a pump [Para 0043; Fig.4, ref. 173] that is disposed in the second flow path [Para 0043; Fig. 4, ref. 151].

Regarding Claim 14, Modified Oura teaches a sampling apparatus according to claim 8 comprising:
an aseptic connection coupling [Oura, Annotated Fig. 4] that is disposed in a downstream end of the first flow path [Para 0025; Fig. 4, ref 150].


at least one fluid detecting unit [‘measuring device; Para 0027, Fig.1-4,ref.300]  that detects a flow of the fluid in the first flow path [Para 0027; Fig. 4, ref.150]. The claimed “detects a flow of the fluid” is interpreted as a method of intended use of the one fluid detecting unit and given patentable weight to the extent of effecting the delivery flow path (150) filled with the buffer substance and the buffer substance is continuously flown from the buffer substance supplier (171) toward the measuring device (300) [Para 0030] for detection. Please see MPEP 2114(II) for further details.
a CPU unit [ Para 0028; Fig 1-4, ref.410] that processes a signal (‘various measurement results’] that is detected by the fluid detecting unit [‘measuring device; Para 0027-0028, Fig.1-4,ref.300]. 
wherein, when a stop of the flow of the fluid, or an abnormality of a flow rate is detected by the fluid germicidal unit, the germicidal unit is caused to operate, by the CPU unit [ Para 0028; Fig 1-4, ref.410].  The claimed “germicidal unit” is rejected according the teachings of Oura above and in claim 1 and 8, as the claimed “germicidal unit” is not positively recited and thus interpreted as a material or article worked upon by the apparatus. It is capable of being connected to first flow path. Therefore it is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Oura [US20120252110A1], in view of Laugharn, JR. et al. [US20150079655A1] in further view of Haselton et al. [US20130183678A1] 
Regarding Claim 10, Oura in view of Langharn, in further view Haselton teaches the sampling apparatus according to claim 8, wherein the germicidal flow path is a fluorine resin tube.
Modified Oura teaches “germicidal flow path” but it does not teach the “germicidal flow path” is a “fluorine resin tube”. 
Haselton teaches Tygon chemfluor FEP (fluorinated ethylene propylene) is a non-protein binding tubing which contains no additives or plasticizers [Para 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “germicidal flow path is a fluorine resin tube” as taught by Haselton, motivated by the need for use of a flexible, non-binding tubing containing no additives or plasticizers, and highly resistant to chemical attack [Haselton; Para 0045, 0052]. Doing so allows for the use of a non-protein binding tubing, leading to low absorption of proteins in the inner surface of the tubing, thereby reducing the risk of clogging and contamination. 

Regarding Claim 11, Oura in view of Langharn, in further view Haselton teaches the sampling apparatus according to claim 8, wherein the germicidal flow path is a fluorine resin tube. 
Modified Oura teaches “germicidal flow path” but it does not teach the “germicidal flow path” is an FEP tube”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oura to incorporate “germicidal flow path is an FEP tube” as taught by Haselton, motivated by the need for use of a flexible, non-binding tubing containing no additives or plasticizers, and highly resistant to chemical attack [Haselton; Para 0045, 0052]. Doing so allows for the use of a non-protein binding tubing, leading to low absorption of proteins in the inner surface of the tubing, thereby reducing the risk of clogging and contamination. 

Response to Arguments
Applicant’s arguments, see Page 6, filed on 04/26/2021, with respect to the 35 U.S.C. §112 (b) rejections on Claims 1, 6 and 8 have been fully considered and are persuasive. The rejections with respect to the U.S.C. §112 (b) rejections on Claims 1-15 has been withdrawn. 
Applicant’s arguments, see Page 7, filed on 04/26/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1, 2, 5-6, 7-9 and 12-15 have been fully considered but they are not persuasive.
Applicant argues: 
[“With respect to the "an aseptic connection coupling that is disposed in a downstream end of the first flow path" recited in former claim 7, the rejection in the Office Action is based on the assertion that paragraph 25 and Figure 4 of Oura discloses an aseptic connection coupling. Applicant respectfully submits that Figure 4 of Oura describes a delivery flow path 150 that passes through a wall of chamber 120. No aseptic connection coupling is disclosed in Figure 4 of Oura. Accordingly, Oura fails to teach "an aseptic connection coupling that is disposed in a downstream end of the first flow path," as claimed”]
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees. 


    PNG
    media_image2.png
    520
    885
    media_image2.png
    Greyscale

Oura, Annotated Fig. 4

As delineated in Oura, Annotated Fig.4, the claimed “aseptic connection coupling” is interpreted as a structure that provides a connective coupling between two structures to enable a fluidic communication. Regarding the “aseptic” limitation of the coupling, is interpreted as a method of intended use given patentable weight to the extent of effecting the structure of the aseptic connection coupling [Annotated Fig. 4] to Please see MPEP 2114(II) for further details. Thus, any fluidically-connective structure connected to the delivery flow path (150) and the sterile chamber (120), can be interpreted as “aseptic connection coupling” that fits Examiner’s interpretation of the claims as recited.
Using “Broadest reasonable interpretation (BRI), the Examiner is at liberty to interpret the claimed “aseptic connection coupling”, as stated in the teachings of Oura in the rejection of Claim 1, as this limitation is broad as claimed. 
Examiner suggests to the Applicant to provide further structural limitations that that clarifies the distinguishing features of the structures of the “aseptic connection coupling”, recited in Claim1. 

Applicant argues: 
[“In the Office Action, the rejection is based on the assertion that the "germicidal unit" is not afforded patentable weight. Applicant respectfully submits claim 8 positively recites the "germicidal unit." Oura fails to disclose any "germicidal unit." 
Therefore, claim 8 and its dependent claims are patentable over Oura for at least these reasons.”]
Applicant’s arguments with respect to Claim 8 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 8.


Applicant argues: 
[“Claims 3, 4, 10, and 11 depend on claims 1 and 8, and incorporate all the limitations of claims 1 and 8. Haselton is not cited for and fails to cure the deficient disclosure of Oura. Therefore, even if Oura and Haselton could have somehow been combined, the combination of Oura and Haselton still would have failed to have disclosed or suggested the combinations of limitations recited in claims 1 and 8, and hence claims 3, 4, 10, and 11, as discussed above. Accordingly, claims 3, 4, 10, and 11 are patentable over the combination of Oura and Haselton for at least these reasons"] 

Applicant’s arguments with respect to independent claim 3-4 has been considered and Examiner respectfully disagrees. In light of the teachings of Oura according to Claim 1 regarding the germicidal flow path being an FEP tube, It would have been obvious to one of ordinary skill in the art to combine both Oura and Haselton to use an FEP tube as the germicidal flow path. 
Applicant’s arguments with respect to Claim 10 and 11 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797